Citation Nr: 0016885	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  96-49 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted, which 
is sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1978 to May 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1995 rating decision from the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
hearing loss.  In October 1998, the Board remanded the 
veteran's claim for further development to include obtaining 
a VA examination.  


FINDINGS OF FACT

1. By decision dated in June 1994, the RO denied service 
connection for bilateral hearing loss.  The veteran was 
properly notified of that decision, and did not perfect a 
timely appeal.

2. The evidence received subsequent to the June 1994 RO 
decision, for the claim for service connection for 
bilateral hearing loss, is not cumulative or redundant, 
bears directly and substantially upon the specific matter 
under consideration, and must be considered to fairly 
decide the merits of the veteran's claim.

3. The record contains medical evidence of a hearing loss 
disability, as defined by 38 C.F.R. § 3.385 (1999).

4. The veteran's pre-existing hearing loss did not undergo an 
increase during her active military service.  

5. The record contains no competent medical evidence of a 
nexus between the veteran's current hearing loss 
disability and any incident of her active military 
service.  


CONCLUSIONS OF LAW

1. New and material evidence having been presented, the claim 
of entitlement to service connection for bilateral hearing 
loss is reopened.  38 U.S.C.A. § 5108 (West 1991), 
38 C.F.R. § 3.156(a) (1999).

2. The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Audiological evaluation on service enlistment in December 
1977 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
15
5
LEFT
35
35
30
15
20

On a report of medical history, completed at that time, the 
veteran denied a history of hearing loss.  A reference 
audiogram in December 1981 showed pure tone thresholds, in 
decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
5
15
LEFT
25
40
30
10
25
+
Audiological evaluation on service separation in November 
1982 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
5
LEFT
20
10
15
0
0

On a report of medical history, completed at that time, the 
veteran denied a history of hearing loss.  The veteran's DD 
Form 214 reported primary specialties of Air Cargo Specialist 
and Audio/Visual Media Specialist.  

In July 1993, the veteran filed an initial claim for VA 
benefits for service connection for hearing loss, commencing 
in April 1980.

A military dependent's audiological evaluation in July 1993 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
45
30
40
LEFT
34
55
40
35
40

The examiner noted that the veteran had moderate loss and had 
been working on the flight line during Air Force service from 
1980-1983

A September 1993 VA audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
40
35
25
LEFT
40
55
40
35
40

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  The examiner reported mild/moderate 
sensorineural loss in both ears.  

By rating decision in June 1994, the RO denied service 
connection for hearing loss.  The veteran was notified of 
this decision under cover letter dated in June 1994.  The RO 
decision is final as to evidence of record at the time.  38 
U.S.C.A. § 7105(c) (West 1991 & Supp. 1999); 38 C.F.R. § 
20.1103 (1999).

The veteran filed a VA Form 9 in July 1996, which was 
accepted as a notice of disagreement to the September 1995 
rating decision.  The veteran perfected this appeal by filing 
a substantive appeal in October 1996.  The evidence, 
submitted since the final RO decision in June 1994, includes 
VA examinations, statements from the veteran and her spouse, 
and testimony at two hearings.  

A VA fee basis audiogram was conducted in May 1995.  The 
results of this test are presented graphically only, but were 
interpreted on the VA fee basis examination in December 1998.  




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
40
35
30
LEFT
35
45
45
45
40

A history of significant noise exposure on the flight line 
during military service was noted.  The examiner reported 
mild-to-moderate sensorineural hearing loss in both ears with 
excellent speech discrimination.  

In her notice of disagreement, received in June 1995, the 
veteran stated that she had a mild hearing loss prior to 
enlistment, but this condition became worse due to her work 
on the flight line during military service.  She indicated 
that hearing protection was inadequate and was not required 
in the buildings, which were near the flight line.  

At a hearing before an RO hearing officer in March 1997, the 
veteran testified that she was informed that she had some 
hearing loss when she entered service.  Transcript, p. 2.  
She stated that she had not noticed difficulty hearing and 
hearing tests prior to service had provided no indication of 
hearing loss.  Transcript, pp. 2-3.  
She reported noise exposure from May 1980 to May 1983, while 
serving on the flight line as an Air Cargo Specialist.  
Transcript, pp. 3-4.  

By letter, dated in May 1997, the veteran's spouse stated 
that he noticed the veteran's difficulty hearing after her 
discharge from service.  He reported that she would have 
difficulty hearing the cries of their child or the telephone.  
He stated that when they were first married in May 1979, the 
veteran did not have hearing problems.  

At a hearing before the undersigned in July 1998, the veteran 
testified that, beginning in 1980, she worked exclusively on 
the flight line at the Air Force base in Germany.  She stated 
that the building, in which she worked, was right on 
the flight line, but hearing protection was not worn inside.  
Transcript, p. 3.  She reported that she noticed during 
service that her hearing was not as accurate as it had been 
in the past.  Transcript, p. 4.  The veteran testified that, 
although her separation examination was conducted in November 
1982, she continued to work on the flight line until May 
1983.  Transcript, pp. 6-7.  She reported that an audiologist 
had informed her that he could not exclusively stay that her 
hearing loss was due to hazardous noise exposure.  
Transcript, p. 9.  

In October 1998, the Board remanded the veteran's claim for 
further development to include obtaining a VA examination.  

A VA fee basis audiological evaluation was conducted in 
December 1998 and showed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
50
40
35
LEFT
45
55
45
40
30

The audiologist noted review of the veteran's claims file and 
reported mild-to-moderate loss of hearing sensitivity 
bilaterally.  Speech recognition was 100 percent bilaterally.  
The audiologist stated that the veteran entered service with 
a mild loss of hearing sensitivity for her left ear at test 
frequencies 500, 1000, and 2000 Hertz.  The examiner noted 
that the only significant difference between the enlistment 
evaluation and the test in December 1981 was a 10 decibel 
increase at 4000 Hertz for the right ear, which was still 
well within normal limits of hearing.  The audiologist 
concluded that the veteran's mild loss of hearing sensitivity 
for the left ear did not increase during active military 
service.  


II. Analysis

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the instant case, the veteran's claim for service 
connection for bilateral hearing loss had previously been 
denied by the RO by rating decision in June 1994.  
The veteran filed a timely notice of disagreement to this 
rating decision.  A statement of the case was issued in 
September 1995.  An appeal consists of a timely filed notice 
of disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200 (1999).  A substantive appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mailed the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b) (1999).  Therefore, to timely perfect her appeal, 
the veteran needed to submit a substantive appeal prior to 
November 1995.  The record contains no submission by the 
veteran within this period, which could be found to be a 
substantive appeal on the issue of service connection for 
bilateral hearing loss.  The RO decision in June 1994 is 
final as to evidence of record at the time.  38 U.S.C.A. § 
7105(c) (West 1991 & Supp. 1999); 38 C.F.R. § 20.1103 (1999).  

The veteran filed a VA Form 9 in July 1996, which was 
accepted as a notice of disagreement to the September 1995 
rating decision.  The veteran perfected this appeal by filing 
a substantive appeal in October 1996.  Since the June 1994 RO 
decision, the record includes VA examinations, statements 
from the veteran and her spouse, and testimony at two 
hearings.  Specifically, the December 1998 VA examination was 
ordered by the Board in the October 1998 remand.  The Board 
finds that the VA examination is both new and material, in 
that the Board found such to be necessary in clarifying the 
nature of the veteran's bilateral hearing loss.  

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved the issue 
of whether the veteran was entitled to service connection to 
hearing loss on the merits, whereas the Board first addresses 
whether the veteran has met the initial burden of submitting 
new and material evidence to reopen her claim.  As the Board 
finds that new and material evidence has been submitted, 
and proceeds to a consideration of the veteran's claim for 
service connection based on review of the record as a whole, 
the veteran has not been prejudiced by consideration under 
this standard in the first instance.  See Bernard v Brown, 
4 Vet. App. 384, 393-394(1993).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b). The United States Court of Appeals for 
Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") 
has held that the presumption of aggravation applies where 
there is a worsening of the disability regardless of whether 
the degree of worsening was enough to warrant compensation.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).  

The Court has also held that the presumption of aggravation 
created by 38 C.F.R. § 3.306 applies only if the pre-service 
disability underwent an increase in severity during service.  
Falzone v. Brown, 8 Vet. App. 398, 402 (1995), Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  The determination 
whether a preexisting disability was aggravated by service is 
a question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).  In the instant case, the veteran's pre-service 
hearing loss did not increase in severity during her active 
military service.  Audiological findings at separation were 
better than those at enlistment.  The VA audiologist in 
December 1998 noted that any changes in the right ear hearing 
levels were well within normal limits of hearing and the mild 
loss of hearing noted on service enlistment did not increase 
during the veteran's active military service.  Therefore, the 
presumption of aggravation is not for application.  

The Board must now determine whether, based upon all the 
evidence and presuming its credibility, the veteran's claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a).   
"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease 
or injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 
Vet. App. 341, 343-344 (1996).

By law, service connection may be granted for disability, 
which results from an injury suffered in the line of duty.  
38 U.S.C.A. § 1110, 1131 (West 1991).  However, in the case 
of service connection for defective hearing, a claim shall 
only be established if the loss is such that it meets 
prescribed statutory criteria defining a loss for purposes of 
receiving VA benefits.  According to 38 C.F.R. § 3.385 
(1999), service connection is warranted when, based on the 
results of audiometric testing, the veteran has a pure tone 
threshold in any of the frequencies of 500, 1000, 2000, 3000 
and 4000 hertz which is 40 decibels or greater; or when the 
thresholds for at least three of these frequencies exceed 26 
decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  The July 1993, 
September 1993, May 1995, and December 1998 audiogram results 
reflect values that meet the definition of hearing loss 
disability under 38 C.F.R. § 3.385.  

The veteran attributes her current hearing loss disability to 
noise exposure during her military service.  Although the 
military physician in July 1993 and the VA physician in May 
1995 noted the veteran's history of noise exposure during 
service, he did not attribute the veteran's current hearing 
loss to that exposure.  A bare transcription of a lay history 
is not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The record 
contains no competent medical evidence of a nexus between the 
hearing loss disability, first noted on examination more than 
ten years after discharge from service, and any incident of 
the veteran's military service, including noise exposure.  
Without such evidence the veteran's claim cannot be well 
grounded.  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Hensley v. West, No. 99-7029 (Fed. Cir. 
May 12, 2000); Morton v. West, 12 Vet. App. 477, 480 (1999).  
However, the Court has held that there is some duty to inform 
the veteran of the evidence necessary for the completion of 
an application for benefits, under 38 U.S.C.A. § 5103 (West 
1991), even where the claim appears to be not well grounded.  
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996); Robinette, 
8 Vet. App. at 79-80.  The veteran has not identified any 
medical evidence that has not been submitted or obtained, 
which would support a well-grounded claim.  Thus, VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

The application to reopen the claim of service connection for 
bilateral hearing loss is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

